 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LIUDMYLA IEGOROVA,                               No. 2:19-cv-00718 MCE AC (PS)
12                       Plaintiff,
13           v.                                        ORDER
14    JUSTIN WELBY,
15                       Defendant.
16

17          On June 13, 2019, this court dismissed plaintiff’s complaint with leave to amend within

18   30 days. ECF 3. That deadline has now passed, and plaintiff has not filed the anticipated

19   amended complaint. Good cause appearing, IT IS HEREBY ORDERED that plaintiff shall show

20   cause, in writing, within 14 days, why her failure to file an amended complaint should not result

21   in a recommendation that this case be dismissed for failure to prosecute. The filing of an

22   amended complaint within this timeframe will serve as cause and will discharge this order. If

23   plaintiff fails to respond, the court will recommend dismissal of the case pursuant to Local Civil

24   Rule 110.

25   DATED: July 17, 2019

26

27

28
